

116 HR 7121 IH: To authorize appropriations for the Community Development Financial Institutions Fund providing financial assistance and technical assistance for the benefit of certain minority communities, and for other purposes.
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7121IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Ms. Adams introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize appropriations for the Community Development Financial Institutions Fund providing financial assistance and technical assistance for the benefit of certain minority communities, and for other purposes.1.Community Development Financial Institutions Fund(a)In GeneralThere is authorized to be appropriated to the Community Development Financial Institutions Fund, out of amounts in the general fund not otherwise appropriated, $5,000,000,000 for fiscal year 2020, for providing financial assistance and technical assistance under subparagraphs (A) and (B) of section 108(a)(1) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4707(a)(1)), except that subsections (d) and (e) of such section 108 shall not apply to the provision of such assistance, for the Bank Enterprise Award program, and for financial assistance, technical assistance, training, and outreach programs designed to benefit Native American, Native Hawaiian, and Alaska Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, Tribes and Tribal organizations, and other suitable providers. Of the amount appropriated pursuant to this heading, not less than $2,000,000,000 shall be for providing financial assistance, technical assistance, awards, training, and outreach programs described above to recipients that are minority lending institutions.(b)DefinitionsFor purposes of this section:(1)Minority lending institutionThe term minority lending institution means any depository institution, loan fund, or other financial institution that—(A)if a privately owned institution, 51 percent is owned by one or more socially and economically disadvantaged individuals;(B)if publicly owned, 51 percent of the stock is owned by one or more socially and economically disadvantaged individuals; and(C)in the case of a mutual institution, where the majority of the Board of Directors, account holders, and the community which it services is predominantly minority.(2)MinorityThe term minority means any black American, Native American, Hispanic American, or Asian American.